               Case 3:20-cv-06703-TSH Document 52 Filed 09/13/21 Page 1 of 2



     Francis J. “Casey” Flynn, Jr.
1    CA State Bar No. 304712
     LAW OFFICE OF FRANCIS J. FLYNN, JR.
2    422 South Curson Avenue
     Los Angeles, California 90036
3    Tele: 314-662-2836
4    Email: casey@lawofficeflynn.com

5    James J. Rosemergy (pro hac vice)
     CAREY, DANIS & LOWE
6    8235 Forsyth, Suite 1100
     St. Louis, MO 63105
7    Tele: 314-725-7700
     Direct: 314-678-1064
8    Fax: 314-721-0905
     jrosemergy@careydanis.com
9
     Steven A. Schwartz (pro hac vice)
10   Zachary P. Beatty (pro hac vice)
     CHIMICLES SCHWARTZ KRINER
11   & DONALDSON-SMITH LLP
     361 W. Lancaster Ave.
12   Haverford, PA 19041
     Telephone: (610) 642-8500
13   Facsimile: (610) 649-3633
     steveschwartz@chimicles.com
14   ZPB@chimicles.com
15
16                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
17                              SAN FRANCISCO DIVISION
18
     LONA’S LIL EATS, LLC, on its own
19    behalf and on behalf of all others similarly    Case No.: 3:20-cv-06703-TSH
      situated,
20
                              Plaintiff,              JOINT STATUS REPORT
21
              v.
22
     DOORDASH, INC.,
23
24                              Defendant.

25
26
27
28
                                             Page 1 of 2
     No.: 3:20-cv-06703-TSH                                           Joint Status Report
     15016305 v1
               Case 3:20-cv-06703-TSH Document 52 Filed 09/13/21 Page 2 of 2




            The parties to the above-captioned action jointly submit this Joint Status Report, pursuant
1
2    to this Court’s Order of August 17, 2021 [Dkt. 51]. The parties hereby advise the Court that they

3    have continued negotiations and are nearing resolution of this matter. The parties believe that
4
     continuing negotiations will be productive towards the goal of reaching a resolution of this matter
5
     and, therefore, propose that the parties submit an additional Joint Status Report on or before
6
     September 27, 2021, to advise the Court of the status of the proceedings.
7
8
9
10     Dated: September 13, 2021                /s/ Steven A. Schwartz
11                                              Counsel for Plaintiff
12
13
       Dated: September 13, 2021                /s/ Emily N. Dillingham
14
                                                Counsel for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             Page 2 of 2
     No.: 3:20-cv-06703-TSH                                               Joint Status Report
     15016305 v1
